DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 21-25 drawn a semiconductor device, classified in CPC H01L24/94, respectively. 
II.	Claims 1-6, 7-13, and 14-20 drawn three methods of making a semiconductor device, classified in CPC H01L 24/03 and CPC H01L21/78. 
The inventions are distinct, each from the other because of the following reasons:
Invention Group II and I are related as process of making and product made. The invention are distinct if either or both of the following can be show: (1) that process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another materially different process (MPEP 806 § 806.05(f)). In the instant case, the product as claimed, in claim 25, can be made by another materially different process, because there are no process steps in claims 1, 7, or 14 to make “an insulating material disposed over the first surface of the semiconductor wafer and into the trench, wherein the insulating material includes a surface coplanar with a surface of the contact pad; and a conductive layer formed over the contact pad”, as required by claim 21. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions have acquired a separate status in the art in view of their different classification, and/or
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
Further restriction to one of the following inventions is required under 35 U.S.C. 121:
A method of making a semiconductor device, as described in (Figs. 4a-4g and 5; [0036-0043]), of which claims 1-6 appear to read upon. 
A method of making a semiconductor device, as described in (Fig. 2a-2q and 3; [0020-0035]), of which claims 7-13 appear to read upon.
A method of making a semiconductor device, as described in (Fig. 6a-6m and 7; [0044-0055]), of which claims 14-20 appear to read upon.
Please note that a listing of claims readable upon the Species I-II in this Office Action is only a guide line, and not a binding to the applicant to elect from. However, as detailed below later, Applicant must include an identification of the species that is elected, and a listing of all claims readable thereon, including any claims subsequently added.
Species I-II as claimed are independent or distinct because they have been disclosed in separate figures and different embodiments, and are characterized by mutually exclusive characteristics as follows:
Regarding Species I and II, are mutually exclusive with “backgrinding a second surface of the semiconductor wafer opposite the first surface to expose the insulating material in the trench; forming an insulating layer over the second surface of the semiconductor wafer after backgrinding; and dicing the semiconductor wafer through the trench” (Figs. 4a-4g and 5; [0036-0043]) in Species I, and, “forming a trench into the first surface of the semiconductor wafer; disposing an insulating material over the first surface of the semiconductor wafer and into the trench, wherein the insulating material covers the contact pad” (Fig. 2a-2q and 3; [0020-0035]) in Species II. 
Regarding Species I and III, are mutually exclusive with “backgrinding a second surface of the semiconductor wafer opposite the first surface to expose the insulating material in the trench; forming an insulating layer over the second surface of the semiconductor wafer after backgrinding; and dicing the semiconductor wafer through the trench” (Figs. 4a-4g and 5; [0036-0043]) in Species I, and, “providing a semiconductor wafer including a contact pad; forming a trench into the semiconductor wafer; disposing an insulating material over the semiconductor wafer and into the trench; and grinding the insulating material to expose the contact pad” (Fig. 6a-6m and 7; [0044-0055]) in Species III. 
Regarding Species II and III, are mutually exclusive with “pforming a trench into the first surface of the semiconductor wafer; disposing an insulating material over the first surface of the semiconductor wafer and into the trench, wherein the insulating material covers the contact pad” (Fig. 2a-2q and 3; [0020-0035]) in Species II, and, “providing a semiconductor wafer including a contact pad; forming a trench into the semiconductor wafer; disposing an insulating material over the semiconductor wafer and into the trench; and grinding the insulating material to expose the contact pad” (Fig. 6a-6m and 7; [0044-0055]) in Species III. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter as exemplified by the aforementioned mutually exclusive characteristics, while the species or groupings of patentably indistinct species require a different field of search (different search strategies or search queries, as evidenced by the above-defined distinctions between the species) (see MPEP § 808.02) and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore, restriction for examination purposes as indicated is proper.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To reserve a fight to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of fight to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Applicant is reminded that upon the cancellation of claims encompassing to a non-elected species, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR F MOJADDEDI/Examiner, Art Unit 2898